1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JUDY RONNINGEN CHURCH, et al.,                   )   Case No.: 1:19-cv-0915- DAD JLT
                                                      )
12                  Plaintiffs,                       )   FINDINGS AND RECOMMENDATIONS
                                                      )   DISMISSING THE ACTION WITHOUT
13          v.                                        )   PREJUDICE
                                                      )
14   SCOTT KERNAN, et al.,                            )
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiffs contend the defendants are liable for violations of their civil rights and those of

18   Daniel Church, who died while in custody at Wasco State Prison. (Doc. 1) However, as discussed

19   below, the plaintiffs have failed to comply with the Local Rules and the Court’s orders and failed to

20   prosecute this action. Therefore, the Court recommends the matter be DISMISSED without prejudice.

21   I.     Background

22          Judy Church, the mother of the decedent, and D.C., the minor child of the decedent, initiated

23   this action by filing a complaint on July 3, 2019. (Doc. 1) The Court issued new civil case documents

24   to the plaintiffs on July 9, 2019, including an order setting a mandatory scheduling conference and

25   directing Plaintiffs to diligently pursue service of the summons and complaint. (Doc. 2) On July 26,

26   2019, the mail to Ms. Church was returned as undeliverable.

27          On September 17, 2019, the Court observed that Plaintiff D.C. had not filed a motion for

28   appointment of a guardian ad litem, though the complaint indicated he was seeking to bring his claims

                                                          1
1    through Cheyenne Dakota Morales, his legal guardian. (Doc. 3) The Court informed Plaintiffs that

2    pursuant to Local Rule 202:

3           Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
4           incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for
5           the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
            the Court that no such appointment is necessary to ensure adequate representation of
6           the minor or incompetent person.

7    (Doc. 3 at 1, quoting Local Rule 202) Because the claims of a minor such as D.C. could only be

8    brought “by a next friend or a guardian ad litem,” the Court ordered Plaintiffs to file a motion for the

9    appointment of a guardian ad litem for D.C. no later than October 18, 2019. (Id. at 1-2) Again, this

10   order was returned as undeliverable from the address of record for Ms. Church on October 1, 2019.

11   However, it appears service was completed at the address of record for D.C., as no mail was returned

12   by the United States Postal Service. Nevertheless, no motion for the appointment of a guardian ad

13   litem was filed.

14          On October 22, 2019, the Court ordered Plaintiff D.C. to show cause in why the action should

15   not be dismissed for failure to comply with the Court’s order and failure to prosecute the case by

16   seeking the appointment of a guardian ad litem. (Doc. 4) In the alternative, D.C. was directed file a

17   petition for the appointment of a guardian ad litem within fourteen days. (Id.) The Court served both

18   D.C. and Ms. Church with the order. The order to Ms. Church was returned as undeliverable on

19   November 4, 2019. To date, D.C. has not filed a motion for appointment of a guardian ad litem, and no

20   other action has been taken to prosecute the claims of D.C.

21   II.    Service by Mail and the Local Rules

22          Pursuant to Local Rule 183(b), a party appearing in propria persona is required to keep the

23   Court apprised of a current address: “If mail directed to a plaintiff in propria persona by the Clerk is

24   returned by the U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties

25   within sixty-three (63) days thereafter of a current address, the Court may dismiss the action without

26   prejudice for failure to prosecute.” LR 183(b). Because more than 63 days have passed since the

27   Court’s civil case documents and standing orders were returned as undeliverable, Ms. Church has

28   failed to comply with the Local Rules.

                                                         2
1    III.   Failure to Prosecute and Obey the Court’s Orders

2           The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

3    party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

4    and all sanctions . . . within the inherent power of the Court.” LR 110. “District courts have inherent

5    power to control their dockets,” and in exercising that power, a court may impose sanctions including

6    dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir.

7    1986). A court may dismiss an action for a party’s failure to prosecute an action or failure to obey a

8    court order. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

9    to comply with an order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal

10   for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

11   (dismissal for failure to prosecute and to comply with local rules).

12   IV.    Discussion and Analysis

13          To determine whether to dismiss an action for failure to prosecute, failure to comply with the

14   Local Rules, or failure to obey a court order, the Court must consider several factors, including: “(1)

15   the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

16   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

17   merits; and (5) the availability of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also

18   Ferdik, 963 F.2d at 1260-61; Thompson, 782 F.2d at 831.

19          A.       Public interest and the Court’s docket

20          In the case at hand, the public’s interest in expeditiously resolving this litigation and the Court’s

21   interest in managing the docket weigh in favor of dismissal. See Yourish v. Cal. Amplifier, 191 F.3d

22   983, 990 (9th Cir. 1999) (“The public’s interest in expeditious resolution of litigation always favors

23   dismissal”); Ferdik, 963 F.2d at 1261 (recognizing that district courts have inherent interest in

24   managing their dockets without being subject to noncompliant litigants). This Court cannot, and will

25   not hold, this case in abeyance based upon the failure of Ms. Church to provide a proper mailing

26   address to the Court and the failure to seek appointment of a guardian ad litem to continue the

27   prosecution of D.C.’s claims and failure to comply with the Court’s orders. Through their failure to

28   comply with the Local Rules and the Court’s orders, Plaintiffs have failed to take action to continue

                                                          3
1    prosecution of this case in a timely manner. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652

2    (9th Cir. 1991) (a plaintiff has the burden “to move toward… disposition at a reasonable pace, and to

3    refrain from dilatory and evasive tactics”). Accordingly, these factors weigh in favor of dismissal of

4    the action.

5            B.      Prejudice to Defendants

6            To determine whether the defendants suffer prejudice, the Court must “examine whether the

7    plaintiff’s actions impair the … ability to go to trial or threaten to interfere with the rightful decision of

8    the case.” Malone, 833 F.2d at 131 (citing Rubin v. Belo Broadcasting Corp., 769 F.2d 611, 618 (9th

9    Cir. 1985)). Significantly, a presumption of prejudiced arises when a plaintiff unreasonably delays the

10   prosecution of an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). Here, Plaintiffs

11   have not taken any action to further the prosecution of the action, despite being ordered by the Court to

12   seek appointment of a guardian ad litem. Therefore, this factor weighs in favor of dismissal.

13           C.      Consideration of less drastic sanctions

14           The Court “abuses its discretion if it imposes a sanction of dismissal without first considering

15   the impact of the sanction and the adequacy of less drastic sanctions.” United States v. Nat’l Medical

16   Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). However, a court’s warning to a party that the

17   failure to obey could result in dismissal satisfies the “consideration of alternatives” requirement. See

18   Malone, 833 F.2d at 133; Ferdik, 963 F.2d at 1262. As the Ninth Circuit explained, “a plaintiff can

19   hardly be surprised” by a sanction of dismissal “in response to willful violation of a pretrial order.”

20   Malone, 833 F.2d at 133.

21           The Court warned Plaintiffs that “[a] court may dismiss an action with prejudice, based on a

22   party’s failure to prosecute an action or failure to obey a court order, or failure to comply with local

23   rules.” (Doc. 4 at 2, citing Ferdik, 963 F.2d at 1260-61; Malone, 833 F.2d at 130; Henderson, 779 F.2d

24   at 1424) Importantly, the Court need only warn a party once that the matter could be dismissed for

25   failure to comply to satisfy the requirements of Rule 41. Ferdik, 963 F.2d at 1262; see also Titus v.

26   Mercedes Benz of North America, 695 F.2d 746, 749 n.6 (3rd Cir. 1982) (identifying a “warning” as an

27   alternative sanction). Accordingly, the warnings to Plaintiffs satisfied the requirement that the Court

28   consider lesser sanctions, and this factor weighs in favor of dismissal of the action. See Ferdik, 963

                                                           4
1    F.2d at 1262; Henderson, 779 F.2d at 1424; Titus, 695 F.2d at 749 n.6. Moreover, no lesser sanction is

2    feasible for the actions of Ms. Church given the Court’s inability to communicate with her.

3            D.      Public policy

4            Given Plaintiffs’ failure to prosecute the action and failure to comply with the Court’s orders to

5    seek appointment of a guardian ad litem, the policy favoring disposition of cases on their merits is

6    outweighed by the factors in favor of dismissal. See Malone, 833 F.2d at 133, n.2 (explaining that

7    although “the public policy favoring disposition of cases on their merits . . . weighs against dismissal,

8    it is not sufficient to outweigh the other four factors”).

9    V.      Findings and Recommendations

10           Plaintiffs have failed to follow the requirements of the Local Rules and failed to prosecute this

11   action through not communicating with the Court and complying with its Orders dated September 17,

12   2019 (Doc. 3) and October 22, 2019 (Doc. 4). As set forth above, the factors set forth by the Ninth

13   Circuit weigh in favor of dismissal of the matter. Accordingly, the Court RECOMMENDS:

14           1.      This action be DISMISSED without prejudice; and

15           2.      The Clerk of Court be directed to close this action.

16           These Findings and Recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

18   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

19   days after being served with these Findings and Recommendations, Plaintiff may file written objections

20   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

21   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

22   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

23   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

24
25   IT IS SO ORDERED.

26        Dated:    November 18, 2019                             /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                           5
